Name: Commission Regulation (EC) No 2733/1999 of 21 December 1999 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices;  consumption
 Date Published: nan

 Avis juridique important|31999R2733Commission Regulation (EC) No 2733/1999 of 21 December 1999 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 328 , 22/12/1999 P. 0043 - 0045COMMISSION REGULATION (EC) No 2733/1999of 21 December 1999amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 4(5) thereof,Whereas:(1) Commission Regulation (EEC) No 1481/86(2), as last amended by Regulation (EC) No 2787/98(3), lays down the rules for the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community.(2) The coefficients used for calculating the price of sheep carcases on the representative markets of the Community should be adjusted in the light of the figures available with regard to sheep production.(3) The weighting coefficients used for the determination of prices recorded on the representative markets in the Member States should be adjusted in order to reflect the relative importance of the markets.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1481/86 is hereby amended as follows:1. Annex I is replaced by Annex I to this Regulation.2. In Annex II, paragraph G.1 is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 130, 16.5.1986, p. 12.(3) OJ L 347, 23.12.1998, p. 29.ANNEX I"ANNEX ICOEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS>TABLE>"ANNEX II"G. IRELAND>TABLE>"